FILED
                             NOT FOR PUBLICATION                            APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTHA MENDOZA,                                  No. 08-71183

               Petitioner,                       Agency No. A089-521-262

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Martha Mendoza, a native and citizen of Mexico, petitions for review of an

order of the Department of Homeland Security reinstating her prior expedited order

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Duran Gonzales v. DHS, 508 F.3d 1227, 1232 (9th Cir. 2007).

We deny in part and dismiss in part the petition for review.

      Mendoza’s challenge to the reinstatement order is foreclosed by this court’s

decision in Duran Gonzales, as Mendoza concedes she filed her application for a

waiver of inadmissibility well after Duran Gonzales became controlling law in this

circuit. See 8 U.S.C. § 1255(a)(2), (i)(2)(A) (alien must be admissible to adjust

status); Duran Gonzales, 508 F.3d at 1242 (“[P]laintiffs as a matter of law are not

eligible to adjust their status because they are ineligible to receive I-212 waivers

[of inadmissibility].”)

      We lack jurisdiction to consider Mendoza’s contention that her case

warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      Mendoza’s request to hold her case in abeyance pending a decision in

Duran Gonzales v. DHS, 659 F.3d 930 (9th Cir. 2011) is denied as moot.

      Mendoza’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-71183